The mother died a few hours after the child was born. Appellant is the father. Respondents are the maternal aunt and her husband, with whom the child always has resided. The father has a paramount right to the custody of the child and, as he is a man of good character and qualified properly to discharge his parental duties, and the best interests of the child will be served by awarding custody to the father, it was error to award custody to respondents. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.